Case 1:13-cv-01518-ADC Document 149 Filed 11/07/18 Page 1 of 1

IN THE UNITED STATES DISTRlCT COURT
FOR THE DISTRIC'I` OF MARYLAND

RENEE L. MCCRAY *
Plaintiff, *
v. * CIVIL NO.: ADC-l3-1518
SAMUEL I. WHlTE, P.C., et al., *
Defendants. *
******
w

For the reasons discussed in the accompanying Memorandum Opinion, IT IS this
?d{~day of November, 2018, hereby ORDERED that:
l. The Plaintiff’s Motion for Preliminary Injunction and Temporary Restraining Order
(ECF 136) is DENIED; and
2. The Clerk of the Court shall send copies of this Memorandum Opinion and Order to

the plaintiff and to counsel for the defendants

 

